Citation Nr: 1527262	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-47 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the Veteran's PTSD to 50 percent disabling.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

The Board remanded the Veteran's claim in March 2014 for further development.  The case has since been returned to the Board for adjudication.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD has been manifested by symptoms such as anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, hypervigilance, panic attacks, slight concentration and memory problems, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The September 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations, most recently in May 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the May 2014 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the May 2014 VA examination and report; the association of outstanding VA treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-V, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Factual Background and Analysis

The Veteran contends that his PTSD warrants a rating in excess of 50 percent.

By way of background, the RO originally awarded service connection for PTSD in a March 2006 rating decision.  The RO assigned a 30 percent rating, effective June 17, 2004.  The Veteran filed his current request for increase in August 2009.  In a February 2010 rating decision, the RO increased the Veteran's PTSD rating to 50 percent disabling, effective August 31, 2009.  

Following his request for increase, the Veteran was afforded a VA PTSD examination in November 2009.  The Veteran denied any psychiatric hospitalizations since his previous examination, and he continued to receive psychiatric care at the VA Medical Center in Dallas.  He denied current use of any psychotropic medication, and has a history of noncompliance with medications.  He reported current abuse of alcohol and cannabis, but denied use of methamphetamine for over a year.  

In the past year, the Veteran reported increased anxiety, hyperactivity, and nightmares.  He advised that he does not like crowds, distrusts everyone, experiences hyper vigilance, and cannot concentrate.  He has no social life and separated from his girlfriend a year ago due to his frequent nightmares.  Others are fearful to be in his presence because of his history of fighting.  His triggers include military reminders-especially with rockets and diesel fuel.  He sees shadows day and night, and has a history of hearing and seeing footsteps in the grass.  The Veteran endorsed feelings of helplessness regarding his psychiatric symptoms, and they occur most days out of the month.  He described his symptoms as severe in nature and without any significant remission of symptoms.  

The Veteran reported being currently unemployed, and had problems in the past due to his panic attacks and rage.  He lives alone and has no children.  He described his relationship with his siblings as "okay," but did not want to tell them his problems.  He has no friends and isolates himself for fear of harming others.  He fishes for recreation.  

Mental status examination revealed an appropriate appearance and hygiene.  The examiner noted that his psychomotor activity was high, and the Veteran exhibited "extreme anxiety, tension, and nervousness."  The Veteran denied being intoxicated during the interview, but the examiner observed that he was either intoxicated or experiencing some chemically induced mood problem.  He had significant problems with speech and the examiner had a hard time establishing a rapport with the Veteran.  He has poor social skills, and his thought processes were slightly disorganized.  He endorsed a history of paranoia and hallucinations, but his thought content was relevant and appropriate.  The Veteran denied any obsessive/ritualistic behavior, but exhibited marked impulsivity with his substance abuse.  The examiner noted the Veteran's mood to be anxious, with a congruent affect.  He denied any immediate homicidal or suicidal ideations, intent, or plan.  The Veteran was fully oriented, but his attention and concentration were impaired.  His insight was poor and his social judgment was fair.  

The examiner diagnosed alcohol dependence; cannabis dependence; mood disorder, NOS; PTSD, chronic; and noncompliance with treatment.  The examiner assigned a GAF of 45, with PTSD accounting for a GAF of 55 to 60.  The examiner opined that the Veteran's PTSD symptoms had not significantly worsened since his last examination, and that his "substance abuse is at least as likely as not the most contributory factor in his mood instability and anxiety at this time."  The examiner indicated that the Veteran's affective instability could be of organic origin such as a combination of substance abuse, head injury, and history of seizures.  The examiner opined that the Veteran's "psychiatric symptoms do not appear to significantly impact his basic activities of daily living and routine responsibilities of self care.  He exhibits moderate impairment secondary to PTSD symptoms."  The examiner noted that prior evidence has shown that his occupational capacity was moderately to severely impaired due to his panic attacks and rage.  He requires continuous medication for treatment, but has difficulties with compliance.  

The Veteran testified in October 2011 that his PTSD symptoms had worsened since his last examination.  He has increased hypervigilance, he has few friends, his girlfriend moved out of the home, and avoids crowds.

The Veteran was afforded a new VA examination in May 2014, during which he was diagnosed as having PTSD, alcohol use disorder, cannabis use disorder, and antisocial personality traits.  The examiner indicated that she was unable to differentiate the Veteran's symptoms for the multiple mental health disorders present because, "[s]ubstance use tends to exacerbate psychiatric issues.  Personality traits underlie all psychological functioning."  The examiner opined that the Veteran's symptoms cause occupational and social impairment with reduced reliability and productivity.  The examiner could not differentiate the occupational and social impairment caused by each mental health disorder, for the same reasons she was unable to distinguish the symptoms of his multiple mental health disorders.  

The Veteran reported currently living with his brother, has a current girlfriend for the past 10 years, and lives near his sister.  He gets along well with them all.  The Veteran does not have many friends, but has recently reconnected with one.  His hobbies include taking care of the house and a rescue dog.  The Veteran has offered to volunteer at different activities, but was unable to do so either because of the location or he was denied because of his alcohol and PTSD-related diagnoses.  He denied current employment due to fearful situations and difficulty dealing with authority.  He reported difficulties with neighbors.  

The Veteran reported going to the VA Medical Center for treatment, but stopped using psychotropic medications.  He current is anxious and cannot sleep due to nightmares.  He experiences daytime recollections and clenches his jaw.  He is scared to leave the house, he has anger problems, and depression.  He denied any current suicidal or homicidal ideation.  He described his anxiety as being 8 1/2 or 9 with 10 being the most anxious.  The Veteran denied current panic attacks, obsessive/ritualistic behavior, delusions, and hallucinations.  He endorsed a history of paranoia by checking doors and windows, and has difficulty staying asleep due to a variety of noises, nightmares, and worries.  The Veteran is "drinking about 3 fingers of red wine about 3 or 4 times a week at bedtime to help him sleep and only uses about 3 hits of marijuana if he does not have any wine.  He denied other drug use."

The examiner noted the Veteran's PTSD symptoms as including depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Behavioral observations included normal appearance, with appropriate engagement with the examiner.  Speech, eye contact, and reaction times were all normal.  The Veteran's mood was described as nervous and he appeared somewhat excitable.  His affect was mood congruent.  His thought processes were occasionally tangential and had to be redirected to answer the specific questions.  Thought content appeared generally normal without "significant preoccupations, obsessions, phobias, rituals, delusions, [or] depersonalization evident during testing."  The Veteran was oriented in all spheres, and memory testing was normal.  He had no problems with attention, concentration, fund of general information, comprehension, judgment, insight, or perception.  

The Veteran has reexperiencing and intrusive thoughts both during the day and at night.  These usually are thoughts related to fires and floods, and are triggered when he goes to a gas station.  He avoids going to certain places that remind him of the trauma (namely, gas stations), but does not like to discuss the trauma.  He experiences intense distress at exposure cues and feels "[l]ost and hurtful and wanting to help more and not being able to."  When he is exposed, he clenches his teeth, but denied feelings of guilt.  

In response to the Board remand, the examiner provided the following opinion:

Information obtained for this response/opinion was based on a review of the e-file, a review of VA electronic medical records in CPRS, and a direct evaluation of the Veteran.  Veteran's current PTSD profile (as noted in the body of this report) is consistent with occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; depressed mood; anxiety; and, chronic sleep impairment.  CPRS records showed the Veteran has a significant substance history with a diagnosis of Polysubstance Dependence listed, and the Veteran acknowledged a history of some legal problems as a result of substance use.  The Veteran continues with some alcohol use and marijuana use in spite of his history, as a result an Alcohol Use Disorder and Cannabis Use Disorder appear warranted.  His current Alcohol Use Disorder and Cannabis Use Disorder are deemed not likely related to service or secondary to PTSD, and it is noted that records showed a pattern of substance use prior to military service.  It also is noted that the substance use tends to exacerbate psychiatric functioning, and his symptom profile would likely improve if he were to abstain from substance use.  Additionally, the Veteran exhibits Antisocial Personality Traits, which underlie all psychological functioning, and they are characterological in nature and are deemed not related to service or secondary to PTSD.

The Veteran's Antisocial Personality Traits are likely the most significant factor impacting his employment, as individuals with such traits often display irritability, aggression, irresponsibility, lack of remorse, and disregard for social norms.  However, issues regarding PTSD also would likely have some impact on his employment.  For instance, PTSD symptoms such as hypervigilance and irritability could increase the risk of interpersonal conflict in a either a physical or sedentary work environment that requires frequent interactions with others, so employment in a setting involving limited social interactions would likely be helpful.  PTSD and depression symptoms such as reduced concentration, increased distractibility, and slowed reactions could increase the possibility of someone being accidently injured in a work place environment that had moving equipment or machinery.  PTSD and depression symptoms of impaired concentration, low energy, mild memory issues, and slowed reactions could result in decreased productivity in any work environment.  PTSD, depression, anxiety, and sleep disturbance could cause problems with absenteeism, tardiness, and need to leave work early due to depressed mood, low energy, low motivation, etc. in either a sedentary or physical work environment.

A review of the Veteran's VA treatment records dated during the timeframe on appeal show intermittent mental health treatment-including prescriptions for psychotropic drugs.  His GAF scores have ranged from 45 to 60.  He has reported occasional hallucinations, some loose thought processes, poor attention, poor concentration, and increasing depression and anxiety.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  

However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.

The Board has considered the VA treatment records, including both VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD, and has testified that these symptoms have generally been consistent since his claim in 2009. 

The Board is aware that the Veteran carries various psychiatric diagnoses and the 2009 VA examiner found that they were unrelated to his service-connected PTSD.  The 2014 examiner, however, was unable to distinguish the symptoms from his multiple mental health disorders and PTSD because "[s]ubstance use tends to exacerbate psychiatric issues.  Personality traits underlie all psychological functioning."  

It is important to note that the Board is precluded from differentiating between the symptoms of the Veteran's PTSD and his other psychiatric disorder (polysubstance abuse, antisocial personality traits, etc) in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Here, there is no such medical evidence of a clear distinction between his diagnosed PTSD and his other disorders.  Rather, a review of the Veteran's VA medical records suggests that his other psychiatric disorders are aggravated by his PTSD symptoms.  Since there is no apparent means to separate the symptomatology associated with the Veteran's diagnosed psychiatric disorders, his symptoms due to his other mental health disorder will be considered in his claim for increased rating.  See Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102.

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the May 2014 VA examination, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  There are no consistent symptoms of suicidal or homicidal ideations, despite some instances of such.  Although he does not have many friends and has some anger outbursts, he lives with his brother, has a girlfriend, and spends time with his sister.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically social impairment with deficiencies in most areas, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

Thus, the Veteran does not have total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating for PTSD, but his disability picture is more in line with the symptoms associated with a 70 percent rating.  In addition, the GAF scores ranging from 55-60 (attributed to PTSD) are consistent with "moderate" to more "serious" impairment, but are not indicative of total impairment due to his PTSD symptoms.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that report of VA examination dated in May 2014 shows worsening symptoms.  However, the Veteran was able to sustain somewhat meaningful relationships with his family; therefore, total social impairment is not shown.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to symptoms he experiences.  Specifically, the Veteran primarily reports anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, hypervigilance, panic attacks, slight concentration and memory problems, and impairment of relationships with others.  The current 70 percent rating under Diagnostic Code 9411 and are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the entire appeal period, a 70 percent rating, but no higher, is warranted for PTSD


REMAND

In light of the award of a 70 percent rating for PTSD, discussed above, the Board finds that further development is necessary regarding his TDIU claim.  

The Veteran's TDIU claim was denied because the Veteran did not meet the schedular threshold for the grant of a TDIU.  As the Veteran is now in receipt of a 70 percent rating for his PTSD; 10 percent rating for tinnitus; 10 percent rating for shell fragment wound of the right leg; noncompensable rating for bilateral hearing loss; noncompensable rating for left hand scar; and noncompensable rating for tinea corporis.  His combined rating is now 80 percent.  As such, he meets the schedular criteria for a TDIU.  

The Veteran has not, however, been afforded a VA examination to determine whether his service-connected disabilities, alone, render him unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment background.  As such, the case is remanded for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  

2.  Schedule the Veteran for an examination to ascertain the impact of all of his service-connected disabilities on his unemployability.  A review of the claims folder should be reviewed and electronic records should be indicated in the examination report.  The examiner should opine as to whether it is as likely as not (50/ 50 probability or greater) that the Veteran's service-connected disabilities (without consideration of his non-service-connected disabilities and age) render him unable to secure or follow a substantially gainful occupation.  

A rationale must be provided for all opinions expressed.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


